[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                               MAY 14, 2007
                               No. 06-10816                  THOMAS K. KAHN
                           Non-Argument Calendar                 CLERK
                         ________________________

                    D. C. Docket No. 04-60087-CR-DMM

UNITED STATES OF AMERICA,


                                                 Plaintiff-Appellee,

                                    versus

MILDRED CRUZ-NATAL,

                                                 Defendant-Appellant.


                         ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                                (May 14, 2007)

Before HULL, WILSON and PRYOR, Circuit Judges.

PER CURIAM:

     After pleading guilty, Mildred Cruz-Natal appeals her 60-month sentence for
conspiracy to defraud the government, in violation of 18 U.S.C. § 286, which was

imposed at her resentencing. After review, we affirm.

                                I. BACKGROUND

      Defendant Cruz-Natal pled guilty to defrauding the United States

Department of Health and Human Services (“DHHS”) by submitting false claims

to Medicare for medical equipment on behalf of unknowing beneficiaries and

receiving reimbursements from Medicare for the cost of the medical equipment.

At Cruz-Natal’s initial sentencing, the district court imposed a 72-month sentence.

      In a prior appeal, this Court affirmed the district court’s guidelines

calculations except the application of a special-skill enhancement under U.S.S.G.

§ 3B1.3. Accordingly, the Court vacated Cruz-Natal’s 72-month sentence and

remanded with directions for the district court to consider the corrected advisory

guidelines range of 57 to 71 months’ imprisonment and the 18 U.S.C. § 3553(a)

factors and to impose a reasonable sentence.

      At resentencing, the district court heard argument from the parties as to what

a reasonable sentence would be. The government requested a sentence within the

advisory guidelines range. Cruz-Natal asked to be sentenced to time served

because she had “learned her lesson” and needed to begin working to pay the

court-ordered restitution. In the alternative, Cruz-Natal asked for a 57-month



                                          2
sentence, at the low end of the advisory guidelines range. Cruz-Natal addressed

the district court directly, stating her remorse and that she would never break any

law again. Cruz-Natal asked to be released so she could begin working and repay

the money she owed. She also asked the district court to take into consideration

that her elderly mother was sickly and “needs [her] very badly.”

       The district court stated that it had considered the parties’ statements, the

presentence investigation report and the § 3553(a) factors. The district court also

stated that, while it had sympathy for Cruz-Natal’s circumstances, it believed that a

guidelines-range sentence was appropriate “given the crime that was committed

and the criminal history of the defendant and the need to protect the public from

other crimes.” The district court sentenced Cruz-Natal to 60 months’

imprisonment and ordered restitution in the amount of $1,081,714.41. Cruz-Natal

filed this appeal.

                                      II. DISCUSSION

       On appeal, Cruz-Natal argues that her sentence is unreasonable because the

district court failed to consider sufficiently her argument in mitigation.

       After United States v. Booker, 543 U.S. 220, 125 S. Ct. 738 (2005), we

review a sentence for reasonableness in light of the factors in § 3553(a).1 United


       1
        The § 3553(a) factors include:
       (1) the nature and circumstances of the offense and the history and characteristics of

                                                 3
States v. Sweeting, 437 F.3d 1105, 1106-07 (11th Cir. 2006). We have concluded

that “nothing in Booker or elsewhere requires the district court to state on the

record that it has explicitly considered each of the § 3553(a) factors or to discuss

each of the § 3553(a) factors.” United States v. Scott, 426 F.3d 1324, 1329 (11th

Cir. 2005). Rather, an indication that the district court has considered a

defendant’s arguments and the § 3553(a) factors is sufficient. Id. at 1330.

       We review a defendant’s ultimate sentence for reasonableness in light of the

§ 3553(a) factors. United States v. Winigear, 422 F.3d 1241, 1245-46 (11th Cir.

2005). This “[r]eview for reasonableness is deferential. . . . and when the district

court imposes a sentence within the advisory Guidelines range, we ordinarily will

expect that choice to be a reasonable one.” United States v. Talley, 431 F.3d 784,

788 (11th Cir. 2005). “[T]he party who challenges the sentence bears the burden

of establishing that the sentence is unreasonable in the light of both [the] record

and the factors in section 3553(a).” Id.

       Here, Natal-Cruz has failed to show that her sentence is unreasonable.


       the defendant; (2) the need for the sentence imposed – (A) to reflect the seriousness
       of the offense, to promote respect for the law, and to provide just punishment for the
       offense; (B) to afford adequate deterrence to criminal conduct; (C) to protect the
       public from further crimes of the defendant; and (D) to provide the defendant with
       needed [treatment]; (3) the kinds of sentences available; (4) the kinds of sentence and
       the sentencing range . . .;(6) the need to avoid unwarranted sentence disparities
       among defendants with similar records who have been found guilty of similar
       conduct; and (7) the need to provide restitution to any victims of the offense.
18 U.S.C. § 3553(a).

                                                  4
Contrary to Natal-Cruz’s assertion, the district court acknowledged and explicitly

considered Natal-Cruz’s arguments in mitigation, stating that it sympathized with

Natal-Cruz’s circumstances. The district court also considered the § 3553(a)

factors, noting specifically Natal Cruz’s criminal history, the nature and

circumstances of her offense and the need to protect the public. See 18 U.S.C.

§ 3553(a)(1), (2)(C). On the record before us, we cannot say that Natal-Cruz’s 60-

month sentence, near the low end of the advisory guidelines range, is unreasonable.

      AFFIRMED.




                                          5